DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/EP2018/070256 filed 07/26/2018 which claims foreign priority to EPO Application No. 17306007.0 filed 07/27/2017.


Status of the claims
Claims 1-5 are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 3-5, drawn to a method for determining whether a patient suffering from rhabdomyolysis achieves a response with a TLR9 antagonist and treating the patient, 
said method comprising: 
(i) determining the amount of mitochondrial DNA (mtDNA) in a blood sample obtained from the patient; 
(ii) comparing the amount determined at step i) with a predetermined reference value; and 
(iii) when the amount determined at step i) is lower that the predetermined reference value, treating the patient with the TLR9 antagonist.

Group II, claim 2, drawn to a method for monitoring compliance of a patient being treated for rhabdomyolysis with a TLR9 antagonist, comprising 
(i) determining the amount of mitochondrial DNA (mtDNA) in a blood sample obtained from the 
(ii) comparing the amount determined at step i) with a predetermined reference value obtained from the patient after treatment began; and 
(iii) treating the patient with the TLR9 antagonist when an increase in the mtDNA compared to the predetermined reference value is detected, wherein the increase shows that the patient has failed to comply with the prescribed treatment.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

Stringer et al. (2013, Journal of the neurological sciences, 325(1-2), pp.142-147) as evidenced by Stringer et al. (2009, Dissertation, University of British Columbia)
Stringer et al. (2013) teach that while taking statin to treat hyperlipidemia and lower cardiovascular disease risk, some patients experience statin-induced myopathy (SIM). Statin-induced myopathy SIM ranges from minor myalgia to potentially fatal rhabdomyolysis. 
Stringer et al. (2009) teach the presentation of SIM varies from mild muscle pain (myalgia) alone in most patients, to muscle weakness and to a potentially fatal breakdown of muscle (rhabdomyolysis). Rhabdomyolysis is the clinical term for substantial muscle breakdown, and is associated with renal failure, myoglobinemia, myoglobinuria and dramatic increases in creatine kinase (CK).General symptoms of SIM are muscle pain, tenderness, weakness and fatigue (see Stringer et al., 2009, pg 15, section 1.4). 
In their studies, Stringer et al. (2013) compared skeletal muscle biopsies from patients diagnosed with SIM with biopsies from patients clinically assessed as having statin-unrelated myopathy but whose biopsy showed no or negligible pathology. Particularly, mtDNA of the biopsy samples were quantified relative to nuclear DNA (mtDNA content) by qPCR as statin treatment has been associated with mitochondrial dysfunction and mitochondrial DNA (mtDNA) depletion (see Stringer et al., 2013, abstract and pg 143, right col, section 2.4.1 and pg 145, section 3.2 and pg 145, Figs. 1-2).
Stringer et al. (2013) teach comparing the skeletal muscle mtDNA with (a) reference value(s) (); and that skeletal muscle mtDNA content was significantly lower in SIM patients (N=23, mean±SD, 2036±1146) than in comparators (N=24, 3220±1594), p=0.006 indicating statin treatment and/or rhabdomyolysis as being associated with lower mtDNA amount or depletion of skeletal muscle mtDNA (see Stringer et al., 2013, abstract and pg 145, section 3.2 and pg 145, Figs. 1-2).

	While Stringer et al. (2013) determine amount of mitochondrial DNA (mtDNA) in a muscle sample obtained from the patient suffering from rhabdomyolysis, Stringer et al. (2013) do NOT teach (i) determining the amount of mitochondrial DNA (mtDNA) in blood samples.
While Stringer et al. (2013) teach/suggest that a lower mtDNA relative to a reference as indicating statin treatment and/or rhabdomyolysis, Stringer et al. (2013) do not teach treating a patient suffering from rhabdomyolysis with a TLR9 antagonist when the mtDNA amount is lower that a reference value.

Dimmock et al. (2010, Clinical chemistry, 56(7), pp.1119-1127)
Dimmock et al. teach it already a matter of routine practice in the art, before the effective filing date of the instant invention to quantify the mtDNA of blood sample  (pg 1119, left col., section entitled Results and pg 1120, right col., all text of Materials and Methods).

De Lonlay-Debeney et al. (WO2017/085115, pub May 26, 2017)
	De Lonlay-Debeney et al. teach providing toll like receptor (TLR) agonist to treat rhabdomyolysis  (pg 4, Summary of the invention and pg 7, lines 12-33 and pg 19, Fig. 3 and pg 28, Example 2).

It would have been prima facie obvious to an ordinary skilled artisan, wanting to confirm rhabdomyolysis from a patient sample prior to treating the patient, to perform the PCR method of Stringer et al. (2013) so as to quantify the mtDNA amount of a patient sample, before the effective filing date of the instant invention, thereby determining rhabdomyolysis when the mtDNA amount is lower than a reference value. The ordinary skilled artisan would have been further motivated to quantify the mtDNA amount of a blood sample than a muscle sample as blood provides a quick non-invasive sample from which to validate a diagnosis. The ordinary skilled artisan would have been motivated to treat the patient suffering from rhabdomyolysis after validation by qPCR as De Lonlay-Debeney et al. teach that it was already a matter of routine practice to treat rhabdomyolysis with a TLR agonist.
The ordinary skilled artisan would have had a reasonable expectation at modifying the method of Stringer et al. in a manner as taught/suggested by Dimmock et al. and De Lonlay-Debeney et al. as it takes no more than ordinary skill of substitution to practice known PCR steps with an easier sample to acquire and to further confirm the patient to be treated from the PCR/quantification results.
Thus, in view of the teachings of the Stringer et al. (2013), Stringer et al. (2009), Dimmock et al. and De Lonlay-Debeney et al., the instant claims lack a special technical feature linking them over the art and a lack of unity requirement is proper.

Species
This application contains claims directed to the more than one patentably distinct species. The species are independent or distinct because they are not obvious variants of each other based on the current record. 
For example, a different search and analysis is required for a method of quantifying mtDNA using immunofluorescence compared to a method of quantifying mtDNA using PCR.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 1-5 are generic. There is a search and/or examination burden for the patentably distinct species as the searches are not co-extensive and it would be burdensome to search and examine all of the claims.

The species are Group A. Make an election for each group indicated as set forth below:

If Applicant elects Group I from above, please further elect one choice for group A as set forth below.
Group A: Method to quantify mtDNA: elect one OPTION from the following:
immunofluorescence (claim 5);
PCR (claim 5).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only orto a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to differentcategories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or(2) A product and process of use of said product; or(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or(4) A process and an apparatus or means specifically designed for carrying out the said process;or(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(a) and by the fee required under 37 CFR 1.1 7(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/kit, and all product/kit claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/kit claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/kit claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/kit claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/kit are found allowable, an otherwise proper restriction requirement between product/kit claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/kit claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/kit claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 18, 2022